Name: 2014/409/EU: Council Decision of 23 June 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: EU finance;  employment;  international affairs;  economic geography;  migration;  European construction;  social protection
 Date Published: 2014-06-28

 28.6.2014 EN Official Journal of the European Union L 190/78 COUNCIL DECISION of 23 June 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (2014/409/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 46 and 48 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 thereto. (3) Protocol 31 to the EEA Agreement contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include cooperation concerning the free movement of workers, the coordination of social security systems and measures for migrants, including migrants from third countries. (5) Protocol 31 to the EEA Agreement should therefore be amended accordingly in order to allow for this extended cooperation to take place from 1 January 2014. (6) The position of the Union within the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 23 June 2014., For the Council The President C. ASHTON (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2014 of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include cooperation concerning free movement of workers, coordination of social security systems and measures for migrants, including migrants from third countries. (2) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2014, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Protocol 31 to the EEA Agreement shall be amended as follows: 1. The following paragraph is inserted after paragraph 12: 13. The EFTA States shall, as from 1 January 2014, participate in the actions funded from the following budget line, entered into the general budget of the European Union for the financial year 2014:  Budget line 04 03 01 03: Free movement of workers, coordination of social security schemes and measures for migrants including migrants from third countries . 2. In paragraph 5, the words and in the actions funded from the budget lines for the financial years 2012 and 2013 referred to in paragraph 12 as from 1 January 2012 are replaced by the words , in the actions funded from the budget lines for the financial years 2012 and 2013 referred to in paragraph 12 as from 1 January 2012 and in the actions funded from the budget line for the financial year 2014 referred to in paragraph 13 as from 1 January 2014. 3. In paragraphs 6 and 7, the words paragraphs 8 and 12 are replaced by the words paragraphs 8, 12 and 13. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (1). It shall apply from 1 January 2014. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]